Exhibit 10.86

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 31, 2008, by and between FTI Consulting, Inc., a
Maryland corporation (“Company”), and Jack B. Dunn, IV (“Executive”).

W I T N E S S E T H:

WHEREAS, Company and Executive entered into an Employment Agreement dated
November 5, 2002, which was amended by Amendment No. 1 thereto dated
September 24, 2004 and Amendment No. 2 thereto dated August 11, 2008
(collectively, the Employment Agreement and Amendments No. 1 and No. 2 thereto,
are referred to herein as the “Agreement”); and

WHEREAS, Company and Executive desire to further amend certain terms and
conditions of the Agreement as set fort herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

1. Sections 10(b)(iv) and 10(b)(v) of the Agreement are hereby deleted in their
entireties and replaced with a new Section 10(b)(iv) to read as set forth below.
As result of the foregoing, old Sections 10(b)(vi) and 10(b)(vii) shall be
renumbered as new Sections 10(b)(v) and 10(b(vi), respectively, and all
corresponding cross-references to said Sections throughout the Agreement shall
be deemed modified accordingly.

“(iv) an additional amount equal to $2,000,000, payable in a lump-sum within ten
days following the date of termination;”

2. Section 10(e)(iii) of the Agreement is hereby amended and restated to read as
follows:

“(iii) an additional amount equal to $1,000,000, payable in a lump-sum within
ten days following the date of termination; and”

3. The second sentence of Section 11(b) of the Agreement is hereby amended and
restated to read as follows:

“Any Gross-Up Payment, as determined pursuant to this Section 11, shall be paid
by Company to Executive within five days of receipt of the Accounting Firm’s
determination, but in no event later than the end of the taxable year following
the taxable year in which the related taxes are remitted by Executive.”



--------------------------------------------------------------------------------

4. Section 409A Compliance. A new Section 22 is hereby added to the Agreement to
read in its entirety as follows:

“22. Section 409A Compliance.

(a) General. If Executive notifies the Company (with specificity as to the
reason therefor) that Executive believes that any provision of this Agreement
(or of any award of compensation or benefits) would cause Executive to incur any
additional tax or interest under Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and the Company concurs with such belief or the Company (without
any obligation whatsoever to do so) independently makes such determination, the
Company shall, with the consent of Executive, reform such provision to attempt
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

(b) “Separation from Service”; “Specified Employee”; Six-Month Delay. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Consistent with the requirements of Treasury Regulation
§1.409A-1(h)(1)(ii), for purposes of this Agreement, the parties hereby agree
that a “separation from service” (and thus, a termination of employment) shall
be deemed to occur when the level of bona fide services provided by Executive to
the Company decreases to a level less than fifty percent (50%) of the average
level of services performed by Executive for the Company during the immediately
preceding thirty-six (36)-month period. If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (ii) the date of Executive’s death. Upon the
expiration of such six-month delay period, all payments

 

2



--------------------------------------------------------------------------------

and benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c) Reimbursement of Expenses. Notwithstanding anything to the contrary in this
Agreement, with respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement, the
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (ii) the reimbursement of an eligible expense shall
be made no later than the end of the taxable year after the taxable year in
which such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(d) Installment Payments; Specified Payment Periods. For purposes of Code
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company.

(e) Change of Control Definition. Notwithstanding anything to the contrary in
this Agreement, for purposes of the payment of any deferred compensation
hereunder, an event shall not be considered to be a Change of Control hereunder
unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Code Section 409A.”

5. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

6. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

FTI CONSULTING, INC. By:  

/s/ Eric B. Miller

Name:   Eric B. Miller Title:   Executive Vice President and General Counsel
EXECUTIVE By:  

/s/ Jack B. Dunn, IV

  Jack B. Dunn, IV

 

4